 STERLING LEBANON PACKAGING CORP. 11Sterling Lebanon Packaging Corporation and United Steel Workers of America International Union and its Local 175G, AFLŒCIO, CLC. Case 6ŒCAŒ27846 September 12, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On July 10, 1997, Administrative Law Judge Martin J. Linsky issued the attached decision.  The General Coun-sel filed exceptions and a brief in support and the Re-spondent filed an answering brief. The Board has delegated its authority in this proceed-ing to a three-member panel. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions and to adopt the recommended Order.1   ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.    Sandra Beck Levine, Esq., for the General Counsel. E. Donald Ladov, Esq., of Pittsburgh, Pennsylvania, for the Respondent. Roy Albert, International Representative, of Pittsburgh, Penn-sylvania, for the Charging Party. DECISION STATEMENT OF THE CASE MARTIN J. LINSKY, Administrative Law Judge.  On Janu-ary 31 and October 1, 1996, the charge and first amended charge were filed against Sterling Lebanon Packaging Corpora-tion, the Respondent.                                                            1 In dismissing the complaint, we observe that the General Counsel alleged that the Respondent failed and refused to bargain in good faith with the Union ﬁwithin the meaning of Section 8(d) of the Actﬂ by unilaterally introducing a third health benefit plan (which we find, in agreement with the judge, was an HMO) in addition to the Indemnity Plan and the Keystone HMO Plan previously available under the con-tract.  As explained in Mead Corp., 318 NLRB 201, 202 (1995), ﬁSec-tion 8(d) of the Act provides that a party which seeks to modify a term or condition of employment ‚contained in™ a current collective-bargaining agreement must obtain the consent of the other party before implementing the change.ﬂ  Here, the General Counsel contends that art. 36, sec. 13, of the contract, which provides that ﬁ[e]mployees are entitled to enroll in a Health Maintenance Organization (HMO),ﬂ limits to one the number of HMOs that the Respondent may offer to its em-ployees at any given time.  Contrary to the General Counsel, we find that art. 36, sec. 13, is ambiguous and does not, on its face, preclude the Respondent from introducing employees to more than one HMO plan.  In these circumstances, the burden was on the General Counsel to clar-ify the ambiguity by the introduction of extrinsic evidence.  We find that the General Counsel has not met that burden here.   On October 1, 1996, the National Labor Relations Board, by the Regional Director for Region 6, issued a complaint which alleges that Respondent violated Section 8(a)(1) and (5) of the National Labor Relations Act (the Act), when it failed to con-tinue in effect all the terms and conditions of its collective-bargaining agreement with the Union by unilaterally including therein and making available to its employees a third managed care health plan not contained in the agreement and when it bypassed the Union and dealt directly with its employees in the unit by soliciting employees to enroll in the third health plan. Respondent filed an answer in which it denied that it violated the Act in any way. A hearing was held before me in Pittsburgh, Pennsylvania, on February 28, 1997. On the entire record, to include posthearing briefs submitted by the General Counsel and Respondent, and on my observa-tion of the demeanor of the witnesses, I make the following FINDINGS OF FACT I.  JURISDICTION At all material times Respondent, a corporation, with an of-fice and place of business in Jeannette, Pennsylvania, has been engaged in the manufacture and nonretail sale of folding boxes and other packaging materials. Respondent admits, and I find, that at all material times it has been a employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED Respondent admits, and I find, that at all material times the United Steelworkers of America International Union and its Local 175G AFLŒCIO, CLC (the Union), have been labor or-ganizations within the meaning of Section 2(5) of the Act. III.  THE ALLEGED UNFAIR LABOR PRACTICES For many years Respondent has recognized the Union as the exclusive collective-bargaining representative of its production and maintenance employees.  This recognition has been embod-ied in successive collective-bargaining agreements, the most recent of which was effective from April 15, 1992, to April 16, 1995, and was extended by agreement of the parties to April 14, 1998. Article 2, section 4 of the collective-bargaining agreement described above provides as follows:  This agreement cannot be modified, amended or added to or subtracted from except by agreement in writing signed by the Company and both the International Union and Local Union.  Article 36 of the collective-bargaining agreement provides as follows: ARTICLE 36 HOSPITALIZATION-MEDICAL-SURGICAL Section 1.  During the term of this contract, the Com-pany will provide to the employees a hospitalization insur-ance plan for employees and their dependents for 120 days of hospital care in a semi-private room each calendar year for each qualifying person. 332 NLRB No. 6  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12Section 2.  The benefit level for medical-surgical shall 
be usual and customary for 
the employees and their de-
pendents.  There shall be a $100 deductible per year for 
each insured family member for all Blue Shield (medical-
surgical) charges. 
Section 3.  The Company will provide to the employee 
major medical insurance of
 $250,000.00 with $300.00 de-
ductible per person per year
, $900.00 maximum per fam-
ily, per year. 
Section 4.  Those employees who are enrolled in either 
the family or the husband/wife
 categories shall be entitled 
to terminate their health insurance coverage and receive 

$1,000 per year in equal mont
hly installments from the 
Company provided that they 
have access to coverage 
which is equivalent to or better than the Company™s. 
Section 5.  The Company will provide for the employ-
ees and their dependents at no cost to the employees, a di-
agnostic x-ray and laboratory 
benefits payment of usual 
and customary.  There shall be a $300 deductible for each 
family member for each in-hospital admission and a $25 
deductible for every hospital vis
it, out patient service, in-
cluding emergency room. 
Section 6.  The Company agrees that all hospitaliza-
tion-medical-surgical benefits shall be maintained at not 

less than the highest standard in effect at the time of the 
signing of this Agreement. 
Section 7.  Coverage for an employee and his eligible 
dependents will continue during the period an employee is 
laid off up to a maximum of two (2) months following the 
month in which the employee was laid off. 
Section 8.  The Company will pay the full premium for 
hospitalization for a twelve (
12) month period for employ-
ees who are unable to work due to sickness or accident.  

Thereafter, they may continue to carry their coverage by 
paying the full group rate. 
All employees desiring the Company Hospitalization-
Medical-Surgical plan shall make the following monthly 
contribution:  INDIVIDUALS         TWO           FAMILY 
                                             PERSONS        (3 OR MORE) 
 $6.00                         $10.00                $12.00 
 Section 9.  Coverage for employees who are on leave 
of absence will cease at the end of the month in which the 

leave commences. However, employees on such leave 
may continue the coverage for the duration of the leave of 
absence by payment in full of the monthly premium. 
Section 10.  Employees who have completed their pro-
bationary period shall be eligible for hospitalization-
medical-surgical insurance benef
its as provided for in this 
Agreement and subject to Section 12 herein. 
Section 11.  Employees are eligible for a ﬁchange of 
statusﬂ on their coverage if there is a change in their fam-

ily status. 
Section 12.  The Employer shall provide for new em-
ployees (hired after 4Œ15Œ92), when eligible, individual 
hospitalization-medical
-surgical benefits only.  Said new 
employees may purchase additi
onal coverage for his/her 
dependents at the applicable group rates. 
Section 13.  Employees are entitled to enroll in a 
Health Maintenance Organization (HMO), if they so 

choose, for their health coverage.  The Company will pay 
the monthly cost of the HMO 
up to, but not exceeding, the 
monthly cost of the Company provided hospitalization 
plan. Section 14.  The Employer will pay the entire first year 
increase (Oct. 1, 1992ŠSept. 30, 1993) in hospitalization-medical-surgical premiums; The Employer will pay a maximum of a 10 percent in-
crease in hospitalization-medical-surgical premiums in the 

second year (Oct. 1, 1993 to Sept. 30, 1994).  The 10 per-
cent maximum will be calculated by taking the total first 
year costs of all hospitali
zation-medical-surgical premi-
ums, including HMO and buy-out 
costs, divided by the to-
tal number of hours worked during the first year to deter-
mine a composite average hourly cost for all employees.  
The proposed monthly increases shall then be substituted 
for the first year costs and annualized and the Company 
shall pay a maximum 10 percent increase over the first 
year cost. 
The Employer will pay a maximum of a 10 percent in-
crease over and above its second year cost of hospitaliza-
tion-medical-surgical premiums in the third year (Oct. 1, 
1994 to Sept. 30, 1995).  The method to determine the 
second year cost as outlined ab
ove shall be used to calcu-
late the Company™s obligation in the third year. 
If the premium increases exceed 10 percent in either 
the second or third year, the pa
rties agree to meet to re-
duce benefits to contain cost
s, add deductibles and/or in-
crease employee contributions to pay for such increases. 
 It is clear that the employees under the collective-bargaining 
agreement have a choice in health insurance plans between an 
indemnity plan spelled out in gr
eat detail in sections 1 through 
12 of article 36 and a health 
maintenance organization (HMO) 
plan spelled out with little or 
no specifics in section 13 of arti-
cle 36. Section 13 of article 36 provides that ﬁEmployees are enti-
tled to enroll in 
a Health Maintenance Or
ganization (HMO), if 
they so choose for their health coverage.ﬂ (Emphasis added.) 
As a matter of fact only one HMO plan was offered to the 
employees at the time the contract went into effect.  The HMO 
offered was the Keystone HMO.  The cost of the Keystone 
HMO was community rated. 
There came a time in 1995 when Respondent found out 
about another HMO plan which 
was being offered by Blue 
Cross-Blue Shield which was called the Blue Cross-Blue Shield 
Point of Service plan or Select
 Blue.  The Indemnity plan and 
the Keystone HMO are also Blue Cross-Blue Shield products.  
It had not previously been availabl
e.  At or about this same time 
Respondent learned that the costs of the health insurance Re-
spondent offered its employee
s was going up approximately 17 
percent. 
The benefits to those enrolled in the Blue Cross-Blue Shield 
Point of Service plan were better than the benefits under the 
 STERLING LEBANON PACKAGING CORP. 13Keystone HMO, i.e., the benef
its were exactly the same under 
both plans but if enrolled in th
e Blue Cross-Blue Shield Point of Service plan there was some coverage if the covered em-
ployee went out of network to a doctor or medical provider not 
in the plan whereas under the Keystone HMO there was no 
coverage at all if a covered empl
oyee went out of network.  The 
doctors, etc., who were ﬁin networkﬂ were the same under both 
the Blue Cross-Blue Shield Point of Service plan and the Key-
stone HMO plan.   
The cost of the Blue Cross-Blue Shield Point of Service plan 
to Respondent would be lower than the cost of the Keystone 
HMO plan because the cost was based partially on Respon-
dent™s own experience versus being totally community rated 
like the Keystone HMO. 
In October and November 1995, Respondent met with the 
Union and urged the Union to agree that Respondent could 
drop both the Indemnity plan and the Keystone HMO and have 
its employees covered by just the Blue Cross-Blue Shield Point 
of Service plan.  The Union wanted to share in any savings 
Respondent would realize from th
is and when the Respondent 
refused to share any of the savings with the Union the Union 
refused to go along with this change.  Respondent agreed it 
could not do what it wanted to do on this score without the 
consent of the Union.  Indeed had the Respondent dropped the 
Indemnity and Keystone plans 
and unilaterally modified the 
contract to provide 
only
 the Blue Cross-Blue Shield Point of 
Service plan to its employees th
is would have been a violation 
of Section 8(a)(1) and (5) of the Act.  See 
St. Vincent Hospital, 
320 NLRB 42 (1995). 
Thereafter, in January 1996, 
Respondent unilaterally and 
over union objection offered to its employees during the life of 
the collective-bargaining agreement the option of switching 
from the Indemnity plan or the Keystone HMO into the Blue 
Cross-Blue Shield Point of Service plan.  No one was required 
to switch. 
The record reflects that 42 out of the 110 employees in the 
unit voluntarily elected to switch to the Blue Cross-Blue Shield 

Point of Service plan. 
The record further reflects that any employee is eligible at 
any time to switch to any of the three plans or if they switched 
to the new Point of Service plan they are eligible to switch back 
to either the Indemnity plan or the Keystone HMO plan.  The 
employees, in other words, are free to switch back and forth 
and there are no time limits on doing so and 
no preexisting medical condition will limit their right to transfer from one plan 

to another. 
The Keystone HMO plan and the Blue Cross-Blue Shield 
Point of Service plan are both HMOs or managed care type 
plans.  Since the collective-ba
rgaining agreement provided in 
section 13 of article 36 that employees could enroll ﬁin 
a Health 
Maintenance Organization (HMO),
 if they so chooseﬂ (empha-
sis added), I see no modification of the contract by Respondent 
if they offer two or more separate HMOs from which the em-
ployee can select ﬁa Health Ma
intenance Organization (HMO)ﬂ 
as called for in the collective-bargaining agreement. 
I note that the Union did not file a grievance over this matter 
and that at the hearing before
 me Respondent would not waive 
the time limits for filing a grievance so that this dispute could 
proceed to arbitration.  Accordingly, this is not an appropriate 
case for deferral to the arbitral process.  See 
United Technolo-gies Corp., 268 NLRB 557 (1984). 
The expansion of the number from one to two of the HMOs 
in which employees can enroll does not modify the collective-

bargaining agreement since employees can enroll still in either 
the Indemnity plan or an HMO.  Accordingly, no violation of 
Section 8(a)(1) and (5) of the Act occurred when Respondent 
unilaterally and without consent 
of the Union offered a second 
HMO option to its employees in the unit. 
If the Blue Cross-Blue Shield Point of Service plan is 
not an HMO, which I find it is, then the offering of the Point of Ser-

vice plan in addition to the other two plans would be a mid-
term modification done without th
e required union consent and, 
therefore, a violation of Sectio
n 8(a)(1) and (5) of the Act.  
However, I find that the Blue Cross-Blue Shield Point of Ser-
vice plan is an HMO.  I do so because James Hinerman, a sales 
executive for Blue Cross-Blue Shield, described the Point of 
Service plan or Select Blue as 
ﬁnot a pure HMO but it is a hy-
brid HMO.ﬂ  If a 
pure HMO is an HMO then one can make the 
case that a 
hybrid HMO is an HMO.  Both plans are managed 
care plans and the only difference to those enrolled is that if in 
the Point of Service plan there is some coverage if you go out 
of network but no coverage if you go out of network and are 
enrolled in the Keystone plan.  Hinerman noted that the 95 
percent of the coverage under the Point of Service plan has 
been in network. 
If exceptions are filed to the decision and the Board con-
cludes I am wrong and the Blue Cross-Blue Shield Point of 
Service plan is 
not
 an HMO then there may be a violation of the 
Act1 but I see no need for a remedy, if that occurs, beyond the 
posting of a notice because: 
1.  FortyŒtwo (42) of 110 employees voluntarily selected the 
Point of Service plan. 
2.  Any employee is free to switch into or back into any of 
the plans with no time limit and without re
gard to preexisting 
medical conditions. 
3.  There is no evidence of 
employee dissatisfaction with 
having the three options for health
 care made available to them 
since not one single employee, as of the date of the hearing 
before me, wanted to switch out of the Blue Cross-Blue Shield 
Point of Service plan. 
Since the Respondent did not violate the Act by offering to 
the employees in the unit the Blue Cross-Blue Shield Point of 
Service plan it did not constitute unlawful direct dealing for the 
Respondent to have its personne
l department advise the em-
ployees about this health insurance option. 
CONCLUSIONS OF LAW 
1.  Sterling Lebanon Packaging Corporation is an employer 
engaged in commerce within the meaning of the Act. 
2.  United Steel Workers of America International Union, 
AFLŒCIO, CLC, and its Local 175G are labor organizations 
within the meaning of Section 2(5) of the Act. 
3.  Respondent did not violate the Act as alleged in the com-
plaint.                                                           
 1 See Martin Marietta Energy, 283 NLRB 173 (1987). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2                                                           
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ORDER The complaint is dismissed in its entirety. 
   